IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

HOBART CORPORATION, ef a/.,

Plaintiffs,
Vv. Case No. 3:13-cv-115
THE DAYTON POWER & LIGHT JUDGE WALTER H. RICE
CO., et al.,
Defendants.

 

SCHEDULING ORDER

 

As discussed during the conference call held on March 9, 2020, trial in the
above-captioned case will be held following EPA approval of the Remedial
Investigation/Feasibility Study (“RI/FS”) and a short period of time for additional
discovery and expert witness reports. It is anticipated that trial will occur in late
2022 or early 2023.

No later than May 4, 2020, the parties shall submit a Joint Amended Rule
26(f) Report, setting forth suggested deadlines, including mediation, based on
certain triggering events, such as delivery of the RI and FS Reports to the EPA, and
EPA approval of those documents. The Court will hold a follow-up conference call

on May 14, 2020, at 4:30 p.m.
In the meantime, the parties may begin perpetuating the testimony of fact
witnesses who, because of age or health issues, may not be available to testify at

trial.

Date: March 10, 2020 C Siow 1h (ues

 

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
